PER CURIAM.
On motion of appellant for a stay of execution of the order of removal pending hearing and decision on the appeal herein, and on the motion of appellee to dismiss the appeal on the ground that the Court is without jurisdiction to hear an appeal which seeks to test the validity of the warrant of removal on which appellant is now held, It is
Ordered by the Court that this appeal be, and it is hereby, dismissed for lack of jurisdiction. 28 U.S.C.A. § 463(b); U.S. ex rel. Maritote v. McDonnell, 7 Cir., 135 F.2d 342.